DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 9 recites “at least two means of plugging”, with the generic placeholder “means” and the function of plugging. The specification does not provide a clear description of what the structure of the means comprises.

This application includes one or more claim limitations that use a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
“gas/liquid contacting component” of claim 1 with the generic placeholder “component”;
“liquid dispensing device” of claim 1 with the generic placeholder “device”;
“at least one mixing component” of claim 7 with the generic placeholder “component”;
“first contact component” of claim 8 with the generic placeholder “component”; and
“second contact component” of claim 8 with the generic placeholder “component”.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites “the device” which should be amended to recite “the dispensing device” for consistency in terminology.
Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the vicinity”. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the gas”. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the stack” multiple times. There is insufficient antecedent basis for this limitation in the claim. There is sufficient antecedent basis for the limitation “the stacks” or “each stack”.
Claim 1 recites the limitation "the gutter shape”. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the longitudinal axis”. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-9 depend upon claim 1.
Claim 2 recites the limitation "the gas/liquid dispensing device”. There is insufficient antecedent basis for this limitation in the claim. There is sufficient antecedent basis for the limitation “the dispensing device”.
Claim 3 recites the limitation "the overall extension surface of the gutters”. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the overall extension surface of the at least one upper peripheral channel”. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the overall extension surface of the troughs”. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the overall extension surface of the gutters”. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the overall extension surface of the at least one upper peripheral channel”. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the overall extension surface of the lower plate”. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the extension of the first transverse part”. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the extension”. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the set of open longitudinal ends” twice. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites “according to the invention”. The limitation is unclear what the meets and bounds of the limitation are.


Allowable Subject Matter
Claims 1-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 1, the closest prior art is Larson et al. US 2004/0099969 and Wehrli et al. US 2016/0151722.
Larson teaches a liquid distributor comprising a plurality of stacks (areas under plugging means), a plurality of plugging means 7, openings 10, troughs (features between plugging means), and a lower plate (deck plates). Larson does not teach the stacks as claimed (such as the cutouts), the lower plate as claimed (such as the orifices), the troughs as claimed (such as the groove), and the upper peripheral channel as claimed (such as the height).
Wehrli teaches a liquid distributor comprising a plurality of stacks (areas under plugging means), a plurality of plugging means 50, troughs 82, and a lower plate 20. Wherli does not teach the stacks as claimed (such as the cutouts), the lower plate as claimed (such as the orifices), the troughs as claimed (such as the groove), and the upper peripheral channel as claimed (such as the height).
The modification would not have been obvious because the features are not found in the prior art.
No prior art, alone or in combination, teaches all the limitations of claim 1.
Claims 2-9 depend upon claim 1.


Response to Arguments
The following is a response to Applicant’s arguments filed 23 Dec. 2021:

Applicant argues that the objections to the drawings are overcome by amendment.
Examiner agrees and the objections are withdrawn. The replacement drawings filed 23 Dec. 2021 are entered.

Applicant argues that the 112f interpretations are overcome by amendment.
Examiner agrees that the previously indicated 112f interpreted limitations are no longer interpreted under 112f, however upon further consideration claim 9 contains a means plus function limitation.

Applicant argues that the 112b rejections are overcome by amendment.
Examiner agrees that the previously indicated 112b rejections are overcome by amendment, however upon further consideration claims 1-9 contain further 112b issues.

Applicant argues that claims 1-9 contain allowable subject matter.
Examiner agrees and claims 1-9 are indicated as such.
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776